Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 January 2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Mehrle (Reg. No. 45,535) on 11 May 2021.
The application has been amended as follows: 
1. (Currently Amended) A method, comprising:
providing, by executable instructions that execute on a hardware processor of a server from a non-transitory computer-readable storage medium, a device interface to a first device, wherein providing further includes rendering a web-based interface on the first device through a browser as the device interface;
authenticating, by the executable instructions, a first user for access to a resource owned by the first user;
providing the first user access to the resource based on the authenticating;
obtaining, by the executable instructions, restrictions, [[and]] wherein the obtained restriction are use-based restrictions that define delegated access to the resource through the device interface from the first userfirst device[[,]]; 
identifying a first portion of the use-based restrictions comprising a second identifier for a second user who is authorized by the first user; [[and]] 
identifying a second portion of the use-based restrictions comprise information that is required to be presented by the second user for redemption or access to the resource; [[, and]] 
identifying the resource as a financial account of the first user and the first user is delegating the second user with access to the financial account of the first user subject to the use-based restrictions obtained for the first user through the device interface;
creating, by the executable instructions, a secure token comprising the use-based restrictions, as caveats that are expressed as conditions and organized in statements within the secure token and the statements define how an access transaction is authorized when the secure token is presented to access the financial account of the first user, wherein creating 
delivering, by the executable instructions, the secure token to the first device of the first user for delegation and redemption of the secure token by the second user via a second device operated by the second user, wherein delivering further includes encoding the HMAC as a Quick Response (QR) code that is provided to the first device and that is provided from the first device to the second device via a scan of the QR code presented on a display of the first device for scanning by the second device and for subsequent redemption or access to the financial account by the second user using the QR code;
identifying a third-portion of the use-base restriction which allows further delegation of the secure token by the second user to a third user[[,]]; and
transferring the QR code 
2.    (Cancelled).
3.    (Previously Presented) The method of claim 1, wherein receiving further includes obtaining the use-based restrictions as restrictions defining one or more of:
an location-based identifier for a particular location of redemption, a category-based identifier for a category of an enterprise for redemption, a date or a date range for redemption, 
4.    (Original) The method of claim 1, wherein receiving further includes obtaining at least one of the use-based restrictions as an expiration condition redemption.
5. -7.    (Canceled)
8.    (Previously Presented) The method of claim 1, wherein delivering further includes delivering the secure token to the second user as directed by the first user through the device interface.
9.    (Currently Amended) The method of claim 8 further comprising, providing the device interface to [[a]] the second device operated by the second user.
10.    (Previously Presented) The method of claim 9 further comprising, modifying the use-based restrictions of the secure token in response to interactions by the second user through the device interface.
11. (Previously Presented) The method of claim 9 further comprising, adding additional use-based restrictions to the secure token in response to interactions by the second user through the device interface.
12.-20. (Canceled).


Reasons for Allowance
Claims 1, 3, 4 and 8-11 are allowed as amended/presented above, and claims 2, 5-7 and 12-20 have been cancelled. The following is an examiner’s statement of reasons for allowance:
Applicant's remarks filed in the Response are compelling and commensurate with both the original disclosure and the claims as amended. The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claim 1:
Claim 1 discloses:
A method, comprising:
providing, by executable instructions that execute on a hardware processor of a server from a non-transitory computer-readable storage medium, a device interface to a first device, wherein providing further includes rendering a web-based interface on the first device through a browser as the device interface;
authenticating, by the executable instructions, a first user for access to a resource owned by the first user;
providing the first user access to the resource based on the authenticating;

identifying a first portion of the use-based restrictions comprising a second identifier for a second user who is authorized by the first user;
identifying a second portion of the use-based restrictions comprise information that is required to be presented by the second user for redemption or access to the resource; 
identifying the resource as a financial account of the first user and the first user is delegating the second user with access to the financial account of the first user subject to the use-based restrictions obtained for the first user through the device interface;
creating, by the executable instructions, a secure token comprising the use-based restrictions, as caveats that are expressed as conditions and organized in statements within the secure token and the statements define how an access transaction is authorized when the secure token is presented to access the financial account of the first user, wherein creating further includes generating the secure token with the caveats as a Key Hashed Message Authentication Code (HMAC);
delivering, by the executable instructions, the secure token to the first device of the first user for delegation and redemption of the secure token by the second user via a second device operated by the second user, wherein delivering further includes encoding the HMAC as a Quick Response (QR) code that is provided to the first device and that is provided from the first device to the second device via a scan of the QR code presented on a display of the first device for scanning by the second device and for subsequent redemption or access to the financial account by the second user using the QR code;
identifying a third-portion of the use-base restriction which allows further delegation of the secure token by the second user to a third user; and
transferring the QR code from the second device of the second user to a third device of a third user for subsequent redemption or access to the financial account by the third user using the QR code.
The examiner notes the cited, italicized limitations above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. Claims 3, 4 and 8-11 each depend from one of allowable claim 1, and therefore claims 3, 4 and 8-11 are allowable for reasons consistent with those identified with respect to claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A. Hunter Wilder/Primary Examiner, Art Unit 3627